Mr. Justice Aldrey
delivered the opinion of the court.
Patricio López signed a letter on April 19, 1914, authorizing Alejandro Laborde to undertake the collection of $5,391 which the Borinquen Sugar Company owed him on a contract of lease, he agreeing to accept fifty per cent of his claim as payment in full and allowing Laborde to retain whatever he might collect in excess of fifty per cent as a compensation for his services.
Thereafter Laborde brought an. action against López to recover the sum of $2,695.50 as damages alleged to have been *744suffered by the revocation by the defendant of the authorization conferred upon him in the said letter after he had commenced to take action for collecting the debt. The defendant did not deny the obligation evidenced by the said letter, but alleged that he gave it to the plaintiff on the condition that he should not make use of it until Pedro Mas had signed a similar letter authorizing Laborde to collect a claim which he also had against the Borinquen Sugar Company; that Pedro Mas did not sign such a letter nor give any authorization to the' plaintiff, and that upon ascertaining that the plaintiff had not obtained the authorization of Mas he instructed him to take no further action.
The question of law as to the sufficiency of the complaint was disposed of by this court on appeal (Laborde v. López, 23 P. R. R. 92) on the grounds stated in the opinion rendered in Laborde v. Toro, 23 P. R. R. 85. The complaint having been held to be sufficient, the case was remanded to the lower court and there tried to a judgment sustaining the complaint. That judgment was' reversed here, this court holding that the trial court should have considered the evidence regarding the condition pleaded by the defendant as affecting the obligation which he signed, the lower court having discarded that evidence in rendering its judgment. Laborde v. López 26 P. R. R. 472.
The case having been again remanded to the lower court, the parties submitted the same evidence which they had previously introduced, and a new judgment having been entered sustaining the complaint and adjudging that the defendant pay to the plaintiff the sum claimed, with the costs, disbursements and attorney fees, the defendant took this appeal.
The appellant alleges that the court below erred in entering a judgment which is not supported by the evidence, adjudging that the defendant pay the sum claimed, with the costs and attorneys fees, when the obligation sued on is a *745conditional one which gave, the plaintiff no right to the stipulated compensation because the condition was not fulfilled, contrary to section 1088 of the Civil Code
This action is related to others which the appellee brought against other persons abont the same time, especially to his action against Celso Lorenzo, to such an extent that the evidence introduced by the plaintiff in the action against Lorenzo was admitted as evidence in the action against Pa-tricio López and the testimony of the witnesses' refers almost wholly to the fact that the appellant gave the authorization contained in the letter on the same condition that Lorenzo imposed in giving Laborde an authorization similar to that involved in this case.
The defendant-appellant called as witnesses Celso Lorenzo, Francisco Noya and Jaime Alsina, and presented in evidence an affidavit of Vidal Sánchez, admitted with the plaintiff’s consent, tending to show that in signing and delivering the said letter Patricio López imposed upon Laborde the same condition which Celso Lorenzo had imposed; that is, that he should not mate use of the letter unless Pedro Mas should give to Laborde a similar authorization. This testimony was contradicted by the testimony of Alejandro La-borde. Patricio López also testified.
The evidence regarding the condition alleged by the defendant-appellant was contradictory and the court having adjusted the conflict in the exercise of its discretional power under the law, as it has not been shown to us or alleged that the court was influenced by passion, prejudice or partiality, or that it committed manifest error, we must sustain its decision on that point and can not hold, therefore, that the error assigned was committed.
The other ground of appeal is that the evidence is not sufficient to justify a recovery of $2,695.
Indeed, no evidence was examined regarding the amount of the damages, which is alleged to be $2,695, this being, no *746doubt, the fifty per cent of the debt coining to Laborde for the services which he was to render and had commenced to render; but although Patricio López collected the whole of his claim through other persons, as in the efforts towards collection made by Laborde he agreed to settle for sixty-five per cent of the sum claimed, according to the tenth allegation of the complaint, he has been damaged by the defendant only to the extent of fifteen per cent of the $5,391 due to López, or $808.65.
The judgment appealed from must be modified as to the amount to be recovered, fixing it at $808.65, and affirmed as modified.

Modified and affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.